Title: From Thomas Jefferson to Martha Jefferson Randolph, 14 June 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington June 14. 07.
                        
                        I have just recieved information from mr Jefferson that my shipwrecked goods are gone on from Richmond to
                            Monticello (3. casks excepted which he supposes plundered) and that they appear to be in good condition. as a knolege of
                            what gets safe & in good condition will dispense with my sending on a duplicate provision, I have directed mr Bacon to
                            open all the packages & report to me their condition by return of post; also to inform you of their condition and take
                            your advice as to what had best be done with any of them which may have been wet, which advice I hope you will give. tell
                            Anne I have recieved no report from her yet as to our affairs at Monticello.   I subjoin for your information a list of the
                            shipwrecked packages. my tender love to you all, & to yourself above all.
                        
                            Th: Jefferson
                            
                        
                        
                            
                        
                           
                              No. 1.
                               a barrel. 
                              white Muscovado sugar.
                           
                           
                              2.
                              cask.
                              cheese & sundries.
                           
                           
                              3.
                              do.
                              raisins, rice, loaf sugar.
                           
                           
                              4.
                              do.
                              crackers.
                           
                           
                              5.
                              do. 
                              brandy double cased
                           
                           
                              6.
                              7. 8. 9. four boxes. 200 bottles of cyder
                           
                           
                              10.
                              11. 12. barrels of potatoes.
                           
                           
                              13.
                              
                                  box. 36. beef’s tongues
                           
                           
                              14.
                              15. barrels of cyder for vinegar.
                           
                           
                              16.
                               
                                  box. containg 12. boxes prunes, 4. do. figs
                           
                           
                              17.
                               
                                  do. 18 bottles oil. 4 do. anchovies
                           
                           
                              18.
                              19. boxes. 1. doz. Hungary wine in each.
                           
                           
                              20.
                              21. boxes. 59. bottles syrup of punch.
                           
                           
                              22.
                               
                                  box. horns, books, paper. prints
                           
                           
                              23.
                               
                                  box. chimney facings.
                           
                           
                              24.
                              25. boxes. ornaments in led.
                           
                        
                     
                            
                        
                    